UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-1347


DEL WEBB COMMUNITIES, INC.; PULTEGROUP, INCORPORATED,

                     Plaintiffs - Appellees,

              v.

ROGER F. CARLSON; MARY JO CARLSON,

                     Defendants - Appellants.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Patrick Michael Duffy, Senior District Judge. (9:14-cv-01877-PMD)


Submitted: September 26, 2017                                   Decided: October 13, 2017


Before GREGORY, Chief Judge, and TRAXLER and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Jefferson Leath, Jr., Michael S. Seekings, LEATH BOUCH & SEEKINGS, LLP,
Charleston, South Carolina; Phillip Ward Segui, Jr., SEGUI LAW FIRM, PC, Mt. Pleasant,
South Carolina, for Appellants. Robert L. Widener, MCNAIR LAW FIRM, P.A.,
Columbia, South Carolina; A. Victor Rawl, Jr., Henry W. Frampton, IV, MCNAIR LAW
FIRM, P.A., Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roger and Mary Jo Carlson (“Carlsons”) appeal the district court’s order granting

summary judgment to Del Webb Communities, Inc., and its parent company, PulteGroup

(together “Pulte”). We review the district court’s grant of summary judgment to Pulte de

novo. Choice Hotels Int’l, Inc. v. Shiv Hosp., LLC, 491 F.3d 171, 176 (4th Cir. 2007). We

have considered the record and the Carlsons’ appellate arguments and affirm for the

reasons cited by the district court. Del Webb v. Carlson, No. 9:14-cv-01877-PMD (D.S.C.

Feb. 1, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2